Citation Nr: 1400242	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal--entitlement to a TDIU--must be remanded for further development.

In this matter, the Veteran asserts entitlement to a TDIU based upon his service-connected disabilities.  He is service connected for coronary artery disease (CAD) at 60 percent; posttraumatic stress disorder (PTSD) at 50 percent; diabetes mellitus, type II, at 20 percent; tinnitus at 10 percent; bilateral hearing loss at 10 percent; and tinea pedis and onychomycosis at zero percent.  His combined disability rating is 90 percent.  Accordingly, he meets the criteria for schedular consideration of a TDIU rating as set forth in 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2013).

Initially, the Board notes that, pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred to the agency of original jurisdiction (AOJ) for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  The Veteran and his representative submitted evidence in April 2013, which was not accompanied by a waiver of local jurisdiction.  The Board has considered this additionally received evidence and finds it to be pertinent to the pending claim as the newly added April 2013 private medical opinion supports his contention of entitlement to a TDIU.  Accordingly, a remand for AOJ consideration of the newly added evidence is required.

The Board notes that the newly submitted April 2013 private medical opinion indicates that the Veteran's service-connected PTSD renders him unable to maintain gainful employment.  In contrast, the Board observes that in the most recent VA psychological examination, conducted in August 2011, the VA examiner determined that "[i]t appears less likely the Veteran is unemployable due to his PTSD symptoms."  Thus, the Veteran should be afforded an updated VA psychological examination to address his current severity and functional impairment due to the service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a) (2013).  The Board finds that, upon remand, the VA psychological examiner should address the conclusions concerning unemployability set forth in the private medical opinion dated April 2013, recently submitted on the Veteran's behalf.

Review of the record reflects ongoing VA medical treatment as well as Vet Center treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

To this end, the Board observes that in light of the outstanding records of ongoing medical treatment, the evidence is unclear concerning the current nature and extent of the Veteran's service-connected CAD, diabetes mellitus, type II, tinnitus, bilateral hearing loss, and tinea pedis and onychomycosis and their impact on the Veteran's employability; a contemporaneous examination(s) is therefore needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination(s) conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected disabilities and to the extent of functional occupational impairment associated with these disabilities.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dated since March 2013 as well as Vet Center treatment records dated from May 2011.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected PTSD to include the impact of this disability on his ability to secure and follow substantially gainful employment.

The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.  The examiner should also detail the nature, extent, and severity of any other psychological disorders.

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  In rendering his/her opinion, the examiner should address the private medical opinion dated April 2013.

A complete rationale should be given for all opinions and conclusions expressed.

3. Additionally, afford the Veteran an examination(s) in order to determine the current nature and severity of his service-connected CAD, diabetes mellitus, type II, bilateral hearing loss, tinnitus, and tinea pedis and onychomycosis.  In particular, the examiner should determine whether these disabilities combine to render him unable to secure or follow a substantially gainful occupation.  The examiner should provide such an opinion without regard to advancing age or nonservice-connected disabilities.  Consideration should be given to occupational experience and education.  A complete rationale should be given for all opinions and conclusions expressed.

4. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

